Citation Nr: 1415356	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-15 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1996 to September 1997.  The Veteran also served in the Ohio Army National Guard from November 1993 to August 1996 and from September 1997 to June 2005, with verified active duty from July 1995 to September 1995, from March 2003 to May 2003, and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claims for entitlement to service connection for a back disability and an acquired psychiatric disorder.

A hearing was held on August 14, 2008, in Pittsburgh, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in March 2009.  That development was completed, and the case was returned to the Board for appellate review.






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's back disability is at least as likely as not etiologically related to service.

3.  The Veteran's currently diagnosed depression at least as likely as not had its inception during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder, to include depression, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claims for entitlement to service connection for a back disability and an acquired psychiatric disorder, the Board concludes that these duties do not preclude the Board from adjudicating these claims, because the Board is granting in full the benefits sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist for these claims, such error was harmless and need not be further considered, as this decision poses no risk of prejudice to the Veteran.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III. Back Disability

The Veteran contends that she has a back disability that causes her constant pain and which is related to service.

In accordance with the Board's March 2009 remand directives, the Veteran was provided with a VA examination of her back in June 2009.  The VA examiner reviewed the claims file and interviewed and examined the Veteran.  The examiner stated that he disagreed with the Veteran's prior diagnosis of degenerative disc disease, and opined that the Veteran's service-connected coccygodynia did not cause or permanently aggravate the Veteran's existing back condition.  The VA examiner instead highlighted service treatment records from January 1996, March 1997 and May 1997 noting back pain prior to the Veteran's coccyx injury in July 1997, and noted that the Veteran was pregnant during this period.  He provided a diagnosis of chronic muscle strain and opined that the Veteran's ligamentous laxity and muscle strain occurred during her pregnancy, and that it is more likely than not that the Veteran's back condition is due to her pregnancy. 

A January 1996 service treatment record indicates that the Veteran was pregnant and taking prenatal vitamins at that time.  The Veteran was not discharged from that period of active duty until September 1997, and she reports that she gave birth in October 1997.  Therefore, the vast majority of the Veteran's pregnancy occurred during service.  Given that the VA examiner opined that the Veteran's back symptoms are due to a generalized ligamentous laxity due to pregnancy, which set in motion a muscle imbalance in her spine and started her chronic back pain, the Board finds that a preponderance of the evidence demonstrates that the Veteran's back disability arose during service, and warrants service connection.

IV.  Acquired Psychiatric Disorder

The Veteran contends that she has an acquired psychiatric disorder, to include PTSD, that is related to her military service.

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).

The Veteran has consistently described several in-service stressors, including being subject to sniper fire and mortar attacks.  In particular, she submitted a statement dated June 2007, in which she indicated that she was serving with the 1486th Transportation Company with a convoy to the Baghdad International Airport in April 2004.  She stated that the convoy was attacked with mortars and small arms fire while on approach to the back entrance of the airport, and she identified several individuals who were injured during the attack.  The Veteran also reported another mortar attack in April 2004 that hit the chow hall and convoy.  Pursuant to the Board's March 2009 remand directives, a request was submitted to the Joint Services Records Research Center (JSRRC), which returned a memorandum in May 2009 verifying the Veteran's in-service stressors. 

Also in accordance with the Board's March 2009 remand directives, the Veteran was afforded an additional psychiatric VA examination in June 2009, and an addendum opinion was provided in June 2010.  The examiner reviewed the Veteran's claims file and interviewed and examined the Veteran.  The VA examiner provided a diagnoses of depressive disorder, NOS, pre-existing and unrelated to military service.  The examiner concluded that the Veteran's depressive disorder pre-existed service based on the Veteran's reported history of depressive symptoms beginning in adolescence.  In his supplemental June 2010 opinion, the VA examiner noted the Veteran's in-service psychiatric treatment, and opined that it is likely the Veteran's depressive symptoms would have increased in severity regardless of military service, as any stress can exacerbate a preexisting depressive disorder.  

By statute, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3 2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (internal citation omitted)).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he or she seeks service connection--must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d 1089, 1094, 1096 (Fed.Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The Veteran's service treatment records include a November 1996 army enlistment medical examination which does not include any notation of psychiatric abnormalities, and the Veteran did not report a history of depression or excessive worry or nervous trouble of any sort at that time.  Thus, per 38 U.S.C.A. § 1111, the Veteran is presumed to have been in sound psychiatric condition upon entrance into this period of service.  Although the Veteran self-reported a history of counseling and a suicide attempt during adolescence to future treatment providers, the claims file does not contain any additional evidence, medical or otherwise, supporting a finding that the Veteran's depression pre-existed service.  The Board thus finds that the Veteran's reported history, alone, does not constitute clear and unmistakable evidence that the disability existed prior to service.         

The Veteran's service treatment records include documentation of treatment for an acquired psychiatric disorder during active service in the army.  A June 1997 record includes diagnoses of depression and severe stress reaction.  A July 1997 record notes that the Veteran has a strong need for counselling regarding past and more recent demands and conflicts, assessed the Veteran with an adjustment disorder, unspecified, and documented a plan to provide supportive psychotherapy.  Given that the Veteran is presumed sound at the time of entrance and the June 2009 VA examiner's opinion that the Veteran was experiencing depressive symptoms associated with a chronic depressive disorder during service, the Board finds it at least as likely that the Veteran's acquired psychiatric disorder had its onset during service.  

The Board notes that the Veteran specifically claimed entitlement to service connection for PTSD, however, a preponderance of the evidence does not demonstrate that the Veteran meets the full diagnostic criteria necessary for a diagnosis of PTSD.  Both the April 2007 and June 2009 VA examiners stated that, while the Veteran reported in-service events which were personally stressful for her, none of the events cited meet criterion A as required by the DSM-IV definition, and the Veteran's symptom presentation did not meet the symptom criteria required for a diagnosis of PTSD.  Although VA treatment records for the Veteran, from the Huntington VA Medical Center (VAMC), indicate a diagnosis of, and treatment for, PTSD, the Board finds more persuasive the reports of the VA examiners, as they were predicated upon a full review of the Veteran's claims file and include an in-depth discussion of the DSM-IV criteria, unlike the VAMC records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Because the Board finds that the evidence does not support a current diagnosis of PTSD, the Veteran cannot be service connected for this disorder.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In sum, the evidence of record confirms the Veteran has a current diagnosis of depressive disorder.  The Veteran has provided a competent and credible account of psychiatric symptomatology, and the claims file contains medical evidence demonstrating a continuity of depressive symptoms during and since separation from service.  Further, the Veteran is presumed sound upon her August 1996 entrance into service, and the June 2009 VA examiner indicated that the Veteran was experiencing symptoms of a chronic depressive disorder during service.  At the least, a reasonable doubt is raised as to the timing of the clinical onset of the disorder or whether it is otherwise related to service.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's currently diagnosed depressive disorder at least as likely as not had its inception during military service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  In view of this finding, the Board concludes that service connection for an acquired psychiatric disorder is warranted.  


ORDER

Service connection for a back disability is granted.

Service connection for an acquired psychiatric disorder is granted.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


